Citation Nr: 1001830	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) secondary to service-
connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied claims for service 
connection for PTSD, and depression.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran argues that he has PTSD as a result of his 
service.  A review of a VA mental disorders examination 
report, dated in February 2005, shows that the Veteran gave a 
history of service at Long Bien (presumably "Long Binh") 
during which time he witnessed a number of stressors.  For 
some reported events, it is unclear whether he was asserting 
that he personally witnessed them, or whether they just 
occurred while he was stationed there.  See M21- 1MR, Part 
III.iv.4.H.29.e (discussing evidentiary requirements to show 
a "claimant's personal participation" and "the veteran's 
personal exposure to the event").  

The Veteran's representative's Informal Hearing Presentation, 
dated in December 2009, states that, "[T]he [V]eteran claims 
to have served during the January to February 1968 Tet 
Offensive, when 6000 Vietcong attacked his unit, including 13 
breaking through the line," and that he reported "being 
assaulted while in the military," and "seeing heads hanging 
from a fence along the road between Bear Cat and Long Binh, 
and duty including cleaning out APC [armored personnel 
carriers] covered in blood and guts."  

The Veteran is not currently shown to have received 
commendations or awards that warrant the conclusion that he 
participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. 
Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, 
M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2009); Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.   

In this case, a completed PTSD questionnaire is not of 
record.  As noted in the RO's July 2005 decision, in May 
2005, the RO sent the Veteran a letter and requested that he 
provide specific details as to his claimed stressors, 
however, there is no record of a response.  

It does not appear that an attempt has been made to verify 
any of the claimed stressors, nor does it appear that a 
formal finding has been made stating that an attempt at 
documentation is not warranted due to a lack of sufficient 
information.  See M21-1MR, Part IV.ii.1.D.16.a.   

In summary, it is not clear what all of the claimed stressors 
are, the descriptions of the possible claimed stressors are 
poorly detailed, an attempt has not been made to verify any 
of the claimed stressors, no stressor(s) have been verified, 
and a formal finding has not been made stating that an 
attempt at documentation is not warranted due to a lack of 
sufficient information.  

Under the circumstances, the Veteran should first be provided 
with another opportunity to detail his claimed stressors.  He 
should be provided with a VA Form 21-0781 (statement in 
support of claim for service connection for posttraumatic 
stress disorder (PTSD)), or other appropriate PTSD 
development letter, and he should be requested to provide 
additional details of his claimed stressors.  See M21- 1MR, 
Part IV.iv.1.F.14.c.  

Upon receipt of the VA Form 21-0781 (or other appropriate 
PTSD development letter), or after a reasonable amount of 
time has passed without a response, the RO should determine 
whether sufficient details have been provided to warrant an 
attempt to verify any of the claimed stressors.  

If the RO determines that sufficient stressor details have 
been provided, the RO should attempt to verify the claimed 
stressors.  

The RO should also determine whether the claim includes the 
allegation of a personal assault, and, if so, whether the 
procedures for claims based on allegations of personal 
assault should be followed, to include notification of the 
evidence of changes of behavior which may indicate the 
occurrence of his claimed stressor involving personal 
assault.   See generally 38 C.F.R. § 3.034(f)(3); see also 
M21-1MR, Part III.iv.4.H.30.a.  

If one or more of the claimed stressors are verified, or if 
otherwise warranted for claims based on a personal assault, 
the Veteran should be afforded an examination, and an 
etiological opinion should be obtained.  

Finally, with regard to the claim for service connection for 
an acquired psychiatric disorder secondary to service-
connected disability, under the circumstances, this claim 
considered to be inextricably intertwined with the claim for 
service connection for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are inextricably intertwined 
when a decision concerning one could have a significant 
impact on the other, thus rendering the adjudication of the 
latter prior to adjudication of the former meaningless and 
non-final).  Accordingly, adjudication of this claim must be 
deferred until after there has been adjudication of the claim 
for service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VA 
Form 21-0781 (statement in support of 
claim for service connection for 
posttraumatic stress disorder (PTSD)) or 
other appropriate form, and request that 
he provide specific details of the 
alleged stressful events.  

2.  Upon receipt of the aforementioned VA 
Form 21-0781 (or other appropriate PTSD 
development letter), or after a 
reasonable amount of time has passed 
without a response, the RO should 
determine whether sufficient details have 
been provided to warrant an attempt to 
verify the claimed stressors.  

3.  If it is determined that sufficient 
details have been provided so as to 
warrant an attempt to verify the claimed 
stressors, attempt to verify the in-
service stressors.  Specifically, prepare 
a letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information 
which might corroborate the Veteran's 
claimed stressors.  Provide the JSRRC 
with a description of the Veteran's 
claimed stressors (i.e., those that have 
been deemed to have been described with 
sufficient detail to warrant an attempt 
at verification), and with copies of the 
Veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

4.  If the RO determines that sufficient 
details have not been provided to warrant 
an attempt to verify the claimed 
stressors, the RO should make a formal 
finding to the effect that an attempt at 
documentation is not warranted due to a 
lack of sufficient information.  

5.  If, and only if, one or more claimed 
stressors is/are verified, or if 
otherwise warranted for claims based on a 
personal assault, schedule the Veteran 
for a VA psychiatric examination to 
determine his correct diagnosis(es), to 
include whether he has PTSD under the 
criteria as set forth in DSM- IV.  The RO 
should provide the examiner with a 
summary of the verified stressors (as 
well as any evidence pertaining to 
changes in behavior at the time any 
claimed personal assault, if 
appropriate).  The claims files should be 
provided to the examiner in connection 
with the examination.  All necessary 
studies or tests, including appropriate 
psychological testing and evaluation, is 
to be accomplished.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's 
PTSD was caused or aggravated by his 
service.  If PTSD is diagnosed, the 
examiner must state the stressor(s) 
relied upon to support the diagnosis, and 
the examiner must discuss any documented 
behavior changes following the verified 
in-service incidents.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

6.  Readjudicate the claims.  If either 
of the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim(s).  38 
C.F.R. §§ 3.158 and 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


